843 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert W. THOMAS, Sr., Plaintiff-Appellee,v.Perry JOHNSON, et al., Defendants,Arzell Johnson, Defendant-Appellant.
No. 87-2242.
United States Court of Appeals, Sixth Circuit.
April 6, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that final judgment was entered on April 21, 1987 by U.S. District Judge Hackett.  On October 19, 1987, Judge Hackett entered an order referring to U.S. Magistrate Carlson for hearing and determination pursuant to 28 U.S.C. Sec. 636(b)(1)(A) the defendant attorney's motion for attorney fees.  Magistrate Carlson on December 7, 1987 entered an order denying the motion for attorney fees without prejudice to resubmission after this court acts on plaintiff's appeal (87-1936).


3
Defendant's attorney on December 9 filed a notice of appeal from the December 7 Magistrate's order.  An order of a magistrate is not appealable unless he has been given plenary jurisdiction as provided by 28 U.S.C. Sec. 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984);  cf. Flournoy v. Marshall, No. 86-3236, slip op. at 5 (6th Cir.  March 22, 1988).  The court is without jurisdiction to entertain this appeal.


4
It is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.